Citation Nr: 1030102	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ankle disability as secondary to service-connected chronic 
synovitis of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a chronic 
muscular strain of both feet, claimed as bilateral flat feet.

3.  Whether there was clear and unmistakable error in the denial 
of service connection for fallen arches of the bilateral feet in 
the initial disability determination of August 2, 1994.

4.  Entitlement to service connection for depression as secondary 
to service-connected chronic synovitis of the left knee.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1991 to February 
1994.

This matter arises before the Board of Veterans' Appeals (Board) 
from January 2006, November 2006, November 2007, and November 
2008 rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

In April 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  He also testified 
at a formal hearing at the VA RO in Portland, Oregon, in February 
2007.  The transcripts of these hearings have been reviewed and 
are associated with the claims file.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for a left ankle disability as secondary to service-connected 
chronic synovitis of the left knee and entitlement to service 
connection for depression as secondary to service-connected 
chronic synovitis of the left knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In its August 1994 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
fallen arches because it found that the Veteran had a 
recurrent foot strain prior to service that recurred with the 
increased activity of service and that this disability 
resolved when the Veteran left service without evidence of 
permanent aggravation.  The Veteran did not appeal the 
decision, and it became final.

2.   Evidence received subsequent to the August 1994 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for a bilateral foot disorder.

3.	The RO inferred the Veteran's claim of clear and unmistakable 
error in the August 1994 rating decision during a formal RO 
hearing in February 2007.

4.	The Veteran has failed to advance a valid claim of CUE of fact 
or law in the August 1994 rating decision, which denied 
entitlement to service connection for fallen arches.
   

CONCLUSIONS OF LAW

1.	The August 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

2.  New and material evidence was not received and the claim for 
entitlement to service connection for a bilateral foot 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

3.	The Board lacks jurisdiction of the veteran's claim of CUE in 
the prior, final rating decision of August 1994, denying his 
entitlement to service connection for fallen arches, due to 
his failure to raise a valid claim of CUE.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the Secretary 
eliminated the element that requires the claimant to provide any 
evidence in his or her possession that pertains to the claim 
during the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated in August 2006, the RO notified the 
Veteran of what the evidence must show to establish entitlement 
to service connection for his claimed bilateral foot disorder and 
described the types of lay and medical evidence that the Veteran 
should submit in support of his claim.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim, as well 
as the elements of degree of disability and effective date.  In 
particular regard to additional notice requirements relevant to 
the Veteran's request to reopen his claim, the Board notes that 
the RO explained in the VCAA notice letter that the Veteran's 
claim was previously denied, he was notified of the decision, and 
that the decision had become final.  The RO also explained that 
VA needed new and material evidence in order to reopen the 
previously denied claim and defined new and material evidence as 
evidence submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a reasonable 
possibility of substantiating the claim.  The RO further 
explained that the Veteran's claim was previously denied because 
he had a recurrent foot strain prior to service that recurred 
with increased activity in service, resolved when he left service 
without evidence of "permanent aggravation," and he reported no 
foot symptoms at a compensation and pension examination that also 
showed his arches were normal.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Regarding the Veteran's CUE claim, VCAA notification and 
assistance is not required.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable where the outcome is controlled by the law, and the 
facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  A 
CUE claim must be based on the record and law that existed at the 
time of the prior adjudication in question.  The VCAA is 
therefore not applicable.  See Livesay, supra.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  
To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service treatment 
records identified as relevant to the Veteran's claim are 
associated with the claims folder to the extent possible.  VA is 
not required to provide a compensation and pension examination or 
medical opinion in a claim to reopen a previously denied claim 
unless and until new and material evidence has been presented  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claim.  Accordingly, the Board will proceed with appellate 
review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a chronic muscular strain of both feet, 
claimed as bilateral flat feet.  He filed his original claim for 
fallen arches in February 1994, which was denied by an August 
1994 rating decision that became final.  In that decision, the RO 
denied the Veteran's claim because it found that the Veteran had 
a recurrent foot strain prior to entering service that recurred 
with the increased activity of service without evidence that it 
was aggravated therein.  The Veteran did not appeal that decision 
to the Board, but he asked to reopen this claim in June 2006.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for a 
chronic muscular strain of both feet, claimed as flat feet.  This 
claim is based upon the same factual basis as the Veteran's 
previous claim, which was denied by the August 1994 rating 
decision that became final.  As such, it is appropriate for the 
Board to consider the claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its August 1994 rating decision, 
denied service connection for fallen arches because it found that 
the Veteran had a recurrent foot strain prior to entering service 
that recurred with the increased activity of service without 
evidence that it was aggravated therein.  The Veteran received 
notification of the denial of his claim and was advised regarding 
his appellate rights in August 1994.  However, he did not appeal 
the decision to the Board, and the decision became final.  The 
evidence of record at the time of the August 1994 rating decision 
included the Veteran's service treatment records and a June 1994 
compensation and pension examination.  Since the August 1994 
rating decision, the Veteran identified and the RO obtained 
medical records from the Veteran's private physicians, VA 
treatment records, a letter from his cousin, the Veteran's own 
statements, and the Travel Board and formal RO hearing 
transcripts.  

In order for the Veteran to substantiate his claim, he needed to 
provide evidence that his bilateral foot disorder was aggravated 
beyond its normal progression during his period of active 
military service.  However, after reviewing the evidence received 
since August 1994, the Board finds that none of it qualifies as 
new and material evidence sufficient to reopen the claim because 
none of the evidence shows that the Veteran's foot disorder was 
aggravated beyond its normal progression during service.  To be 
sure, although the record contains copious medical records, none 
of them provide a competent medical opinion regarding the 
severity of the Veteran's claimed bilateral foot disorder.  
Although he has been diagnosed with disorders such as calcaneal 
spur, the records do not include treatment for flat feet or 
fallen arches.  Therefore, the evidence cannot be considered new 
because it does not relate to any in-service aggravation of the 
Veteran's foot disorder beyond its natural progression.  That is, 
the Veteran has not submitted any new evidence that could 
reasonably substantiate his claim.

Therefore, the Board finds that the factual and legal status of 
the claim is essentially the same as it was in 1994.  There is a 
complete lack of medical evidence to indicate that the Veteran's 
bilateral foot disability was aggravated beyond its normal 
progression during service.  Where, as here, the determinative 
issue is one of medical diagnosis or causation, competent medical 
evidence is required.  Lay assertions of medical causation are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  There was no evidence prior 
to August 1994 that the Veteran's bilateral foot disorder was 
aggravated beyond its normal progression during service, and 
there remains a lack of such evidence today.  Accordingly, the 
Board finds that the evidence received subsequent to August 1994 
is not new and material and does not serve to reopen the claim 
for service connection for a chronic muscular strain of both 
feet, claimed as bilateral flat feet.  

Clear and Unmistakable Error

The RO inferred that the Veteran's representative raised a claim 
of clear and unmistakable error (CUE) in an August 1994 rating 
decision during a formal RO hearing in February 2007.  The August 
1994 rating decision denied the Veteran service connection for 
fallen arches.  The Veteran's CUE claim was denied by a November 
2007 rating decision, and the Veteran then filed a notice of 
disagreement in January 2008.  The RO issued a statement of the 
case in April 2008, and the Veteran filed his substantive appeal 
later that month.  

The Veteran has not specifically stated what CUE he believes is 
contained in the August 1994 rating decision regarding his fallen 
arches.  CUE is a very specific and rare kind of error; it is the 
kind of error of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  Allegations of CUE must be raised with 
sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 
(1997).  Moreover, a disagreement with how the evidence is 
weighed and evaluated is not CUE.  See Baldwin v. West, 13 Vet. 
App. 1 (1999).  In determining whether there was CUE in a prior, 
final decision, the following standard must be applied:

(1) Whether "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied"; (2) whether the existence of 
an error is "undebatable"; and (3) whether the error is of the 
sort "which, had it not been made, would have manifestly changed 
the outcome at the time it was made."

Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

As discussed above, the Veteran's claim did not specifically 
indicate the CUE he believes is contained in the August 1994 
rating decision.  If a claimant fails to adequately plead a CUE 
claim, the proper remedy is to dismiss the challenge without 
prejudice.  See Simmons v. Principi, 17 Vet. App. 104, 114 
(2003).  
Accordingly, since the Veteran has not even alleged what clear 
and unmistakable error he found in the August 1994 rating 
decision, this portion of the appeal must be dismissed without 
prejudice.  See, e.g., Simmons v. Principi, 17 Vet. App. 104 
(2003).





ORDER

1.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for a chronic muscular 
strain of both feet, claimed as bilateral flat feet, is not 
reopened.  The appeal is denied.

2.  The issue of CUE in a prior rating decision entered in August 
1994, denying service connection for fallen arches, is dismissed.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims regarding his left 
ankle and depression.  

Initially, the Board notes that in October 2005, the Veteran 
submitted a claim for service connection for his "left ankle 
secondary to [his] left knee."  The Board notes that the RO 
adjudicated the Veteran's claim on the merits rather than as a 
claim to reopen.  However, the Board finds that the Veteran's 
allegations are essentially the same as those previously 
presented to VA, except for the allegation that his claimed left 
ankle disability is due to his service-connected left knee 
disability.  This is merely another theory of entitlement while 
the underlying facts remain the same, and the Board finds the new 
claim to be one to reopen the previously denied claim.  
Nevertheless, after the Veteran filed this claim to reopen, the 
Court of Appeals for Veterans Claims held that when a veteran is 
attempting to reopen a previously disallowed claim, VA must 
notify the veteran of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006).  This requires VA to look at the bases for the prior 
denial and to respond with a letter describing what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id. at 10.  Since the 
Veteran never received a notice letter explaining how he could 
substantiate his claim, the Board finds that this claim must be 
remanded.     

Additionally, VA must provide a compensation and pension 
examination to a Veteran when the information and evidence of 
record (1) contains competent lay or medical evidence of a 
current diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) 
(2009).  The Veteran was first treated for depression at least as 
early as 1998 and has told his treatment providers that he 
believed his disorder began in 1992.  However, the Veteran never 
received an examination to determine whether there is a nexus 
between his current depression and either his service-connected 
left knee disability or his period of active military service.  
Therefore, on remand, the Veteran should be afforded an 
examination to determine if his currently diagnosed depression 
was caused by or aggravated by his service-connected left knee 
disability or was otherwise related to his period of active 
military service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The VCAA notice should advise the 
Veteran of what evidence and information is 
necessary to reopen the claim of entitlement 
to service connection for a left ankle 
disability and what evidence is necessary to 
substantiate the elements required to 
establish service connection that were found 
insufficient in the prior denial of his claim 
as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), including 
what constitutes new and material evidence.  
The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	Schedule the Veteran for a compensation 
and pension examination to determine the 
nature and etiology of any acquired 
psychiatric disorder he may have, to include 
major depressive disorder.  The examiner 
should state what acquired psychiatric 
disorder the may have and provide an opinion 
regarding whether it is at least as likely as 
not (i.e. a 50 percent probability) that the 
Veteran's acquired psychiatric disorder was 
caused by or aggravated by his service-
connected knee disability or is otherwise 
related to his period of active military 
service.  All tests and examinations should 
be reported in detail.  The claims folder 
should be made available to the examiner for 
review before the examination, and the 
examiner should confirm that the claims 
folder was reviewed in the examination 
report.  

3.	After the development requested above has 
been completed to the extent possible, the 
Veteran's claims should be readjudicated.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for the Veteran and his 
representative to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


